Citation Nr: 1009533	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  04-32 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder or other acquired psychiatric disorder.  

2.  Entitlement to an effective date earlier than March 22, 
2002, for non-service-connected pension benefits.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from February 
1970 to August 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2002-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that in pertinent part denied service connection 
for post-traumatic stress disorder (PTSD).

The July 2002 RO rating decision also granted non-service-
connected pension benefits, effective from March 22, 2002.  
In August 2002, the Veteran wrote the RO and stated, "I 
disagree with the payment date."  No statement of the case 
(SOC) has been issued addressing this issue and it is not 
clear that the Veteran has withdrawn her notice of 
disagreement (NOD).  In accordance with 38 C.F.R. § 19.26, 
unless the matter has been resolved by a grant of benefits or 
the NOD is withdrawn by appellant or her representative, the 
agency must prepare an SOC.  Thus, a remand is necessary.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
VAOPGCPREC 16-92.  The issue has been added to page 1 of this 
decision to reflect the Board's jurisdiction over the matter. 

More recently, the claims files were transferred to the St. 
Petersburg RO.  

The issue of an earlier effective date for non-service-
connected pension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran is not a combat Veteran.

2. Credible evidence that the Veteran sought treatment for 
depression either during active service, or soon thereafter, 
has been submitted. 

3.  Axis I diagnoses of PTSD, major depressive disorder, and 
panic disorder have been offered. 

3.  The medical evidence relates PTSD and major depressive 
disorder to both military and to non-military service 
etiology; thus, PTSD and major depressive disorder cannot be 
dissociated from active service. 

4.  The medical evidence dissociates panic disorder from 
active military service. 

3.  Satisfactory corroborating evidence that a non-combat 
PTSD stressor has occurred has not been submitted.  


CONCLUSION OF LAW

Major depressive disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to prior handling of this case, the Veteran 
commenced her appeal of the July 2002 denial of service 
connection for PTSD in October 2002, when she submitted a 
notice of disagreement (NOD).  The RO affixed a stamped 
notation on her letter, indicating that it was a timely-
received NOD.  Inexplicably, in August 2003, the Winston-
Salem RO issued a new rating decision informing the Veteran 
that new and material evidence had not been received and that 
an application to reopen the PTSD claim was denied.  Because 
the RO found that new and material evidence was needed, this 
raises the question of whether a prior decision became final.  
The August 2003 decision makes no mention of the date or 
other circumstances of any prior final decision on the 
matter, however, and the files contain no such prior final 
decision on the matter.  

In June 2004, the Winston-Salem RO issued an SOC that 
addresses service connection for PTSD and does not mention a 
prior decision or address the issue of new and material 
evidence.  The June 2004 SOC does mention that an NOD was 
received in October 2002 and that the August 2003 decision 
was simply a reconsideration based on evidence received since 
the SOC.  The Veteran completed her appeal for service 
connection for PTSD by submitting a VA Form 9, Substantive 
Appeal, in August 2004.  

Confusingly, in November 2004, the RO issued a supplemental 
statement of the case (SSOC) finding, again, that no new and 
material evidence had been received and informed the Veteran 
that her claim was not reopened.  Although the Veteran had 
perfected her appeal for service connection in August 2004, 
inexplicably, the RO failed to forward her case to the Board 
until 2009.  In any event, the claim for service connection 
for an acquired psychiatrist is now properly before the 
Board.  

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009), VA has a duty to notify and to 
assist claimants in substantiating a claim for VA benefits.  
In this case, the Board is granting in the benefit sought by 
the claimant.  Any error committed with respect to either the 
duty to notify or the duty to assist does not result in 
unfair prejudice to the claimant and need not be discussed.  

With respect to accomplishing the special development 
procedures for PTSD claimed due to sexual assault, it is not 
clear that the PTSD claim is due to sexual assault, as 
opposed to PTSD due to being placed in a position of 
immediate apprehension of being assaulted.  Because the 
stressful incident has been not been satisfactorily 
corroborated, the PTSD claim must fail.  Also, because a 
sexual assault did not occur, special development for sexual 
assault called for at VA ADJUDICATION PROCEDURE MANUAL M21-1, 
Part III, 5.14(c) (Feb. 20, 1996), and former M21-1, Part 
III, 7.46(c)(2) (Oct. 11, 1995), and as discussed in 
Patton v. West, 12 Vet. App. 272, 278-80 (1999), is 
unnecessary.  

Service Connection for PTSD or an Acquired Psychiatric 
Disorder

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection for PTSD is subject to additional 
requirements, however.  

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, her lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of her service.  38 C.F.R. § 3.304(f) (2009); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Cohen Court stressed that where a diagnosis of PTSD has 
been made, the Board must presume the sufficiency of the 
claimed stressor and the PTSD diagnosis itself is presumed to 
be in conformance with DSM-IV(r) standards.  Id, at 140.  

The Veteran's service treatment records (STRs) reflect no 
clear psychiatric treatment; however, occasional "spells" 
of "nerves" is noted in August 1970.  A separation 
examination report is negative for any claimed nervous 
disorder and the Veteran checked "no" to relevant problems 
on her medical history questionnaire.  

The Veteran later submitted an STR that notes a psychiatric 
referral; however, this undated report may be a treatment 
record emanating from a post-service period when she was a 
military dependent.  In any event, the Veteran has credibly 
testified before the undersigned Veterans Law Judge that she 
did receive medication for depression during active service.

VA and private clinical reports dated in 1999 and later 
contain a diagnosis of PTSD and other Axis I diagnoses, such 
as major depressive disorder.  Most of these reports do not 
discuss etiology or a claimed stressor, however. 

In August 2001 and at various other times, the Veteran 
reported that her in-service PTSD stressor was an assault by 
a motorcycle gang while away from her base one weekend.  
Other claimed in-service stressors were also reported at 
various times.

VA examined the Veteran in March 2002.  This was an initial 
PTSD compensation examination.  Relevant history was 
discussed.  The clinical psychologist noted pre-service 
psychological trauma, in-service psychological trauma, and 
post-service psychological trauma; however, one of the main 
stressors was a motorcycle gang incident during active 
service.  This stressor is based on a reported incident 
wherein the Veteran and service comrades were away from their 
base on a weekend pass.  During this outing, the group was 
reportedly terrorized by a motorcycle gang.  

Upon review of the medical history, and after interviewing 
the Veteran, the psychologist assigned three Axis I 
diagnoses, that of PTSD; major depressive disorder, 
recurrent, in partial remission; and, panic disorder.  The VA 
clinical psychologist further explained that panic disorder 
was due chiefly to post-service stressors.  This opinion is 
persuasive, as it is based on correct facts and supported by 
rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (a medical opinion that contains only data and 
conclusions is accorded no weight); also see Reonal v. Brown, 
5 Vet.App. 458, 461 (1993) (medical opinion based upon an 
inaccurate factual premise has no probative value). 

With respect to PTSD and depression, the psychologist 
concluded with, "The Veteran's disability does appear to be 
related to active duty service, in that her military 
experience aggravated a condition that was likely present 
prior to her military service, [and] became more apparent 
during and after her military career."   

Because the claimed PTSD stressor is not related to combat, 
the Veteran must provide independent corroboration of the 
claimed stressor.  To corroborate her claim, she submitted a 
written statement of a lay witness.  The eye-witness (a 
service comrade) submitted a signed statement to the effect 
that the claimed stressor occurred just as the Veteran 
reported.  The RO received this evidence in March 2004.  No 
other documentation of the stressor has been found, however.  
The Board is not satisfied that the eye-witness account is 
satisfactory proof of personal involvement in this claimed 
non-combat stressor.  

The Veteran has testified before the undersigned Veterans Law 
Judge as to the claimed stressful event; however, the 
testimony, with respect to the stressor only, was 
unpersuasive.  Thus, the evidence for corroboration of a 
claimed non-combat PTSD stressor remains in doubt.  Because 
the evidence is not in at least relative equipoise on this 
issue (corroboration of a claimed non-combat stressor) the 
benefit of the doubt is not for application.  Gilbert, supra. 

However, the August 2004 Axis I diagnosis of major depressive 
disorder due to active military service needs no 
corroboration.  This opinion and diagnosis are persuasive, as 
they are based on accurate facts and supported by a 
rationale.  See Nieves-Rodriguez, supra.  

After consideration of all the evidence of record, including 
the testimony, because major depressive disorder has been 
linked to active military service by competent medical 
evidence, the Board must grant the claim.  


ORDER

Service connection for major depressive disorder is granted.



REMAND

No SOC has been issued addressing entitlement to an earlier 
effective date for non-service-connected pension and it is 
not clear that the Veteran has withdrawn her NOD with respect 
to this issue.  Thus, a remand is necessary.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).  However, this issue will be returned 
to the Board after issuance of the SOC only if perfected by 
the filing of a timely substantive appeal.  Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The AMC must issue an SOC addressing 
entitlement to an earlier effective date 
for non-service-connected pension.

2.  If, and only if, the appeal is 
perfected by the filing of a timely 
substantive appeal, will the claim be 
returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


